—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Irizarry, J.), imposed March 2, 1998, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of 10 to 20 years imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the indeterminate term of 10 to 20 years imprisonment imposed upon the defendant’s conviction to an indeterminate term of 71/2 to 15 years imprisonment.
We find unpersuasive the defendant’s contention that at the time he pleaded guilty, he had been led to believe that if he failed to complete the contemplated drug treatment program he would receive the minimum authorized prison sentence of 4V2 to 9 years. However, we find that the sentence of 10 to 20 years is excessive given the defendant’s background and the circumstances of the instant offense; hence, we exercise our discretion to reduce the defendant’s sentence to 7V2 to 15 years (see generally, People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Sullivan, Altman and McGinity, JJ., concur.